Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-14:
A stretchable mounting board with the limitation “wherein the mounting electrode
section has a first electrode layer on a side thereof facing the stretchable wiring and which includes bismuth and tin, and a second electrode layer on a side thereof facing
the solder and which includes bismuth and tin, and a concentration of the bismuth in the
first electrode layer is lower than a concentration of the bismuth in the second electrode
layer, and the concentration of the bismuth in the second electrode layer is constant
along a thickness direction thereof, in combination with other claimed limitations of the
base claim 1 has not been disclosed by prior art of record taken alone or in combination.

Regarding claims 15-20:
A stretchable mounting board with the limitation “a first electrode layer electrically
connected to the stretchable wiring, the first electrode layer including bismuth and tin;
and a second electrode layer on the first electrode layer and arranged such that the first
electrode layer is between the second electrode layer and the stretchable wiring, the

second electrode layer, and the concentration of the bismuth in the second electrode
layer is constant along a thickness direction thereof” in combination with other claimed
limitations of the base claim 15 has not been disclosed by prior art of record taken alone
or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 1 is allowable. The restriction requirement for the species, as set forth in the Office action mailed on April 19, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 8, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / August 28, 2021